United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4137
                                     ___________

Mary A. Moran,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
City of Duluth; City of Duluth Police    *
Department,                              *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: May 5, 2000
                               Filed: May 19, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Mary A. Moran appeals the district court’s1 dismissal under 28 U.S.C.
§ 1915(e)(2)(B)(i) of her civil action against the City of Duluth, the City Attorney, and
the City’s police department. Having carefully reviewed the record, we agree with the



      1
        The HONORABLE DONOVAN W. FRANK, United States District Judge for
the District of Minnesota, adopting the report and recommendations of the
HONORABLE RAYMOND L. ERICKSON, United States Magistrate Judge for the
District of Minnesota.
district court that it lacked subject matter jurisdiction over Moran’s complaint.
Accordingly, we affirm. See 8th Cir. Rule 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-